Title: Advertisement, 23 February 1786
From: Washington, George,Fairfax, John
To: 



Feb. 23, 1786.

ROYAL GIFT. A JACK ASS of the first race in the kingdom of Spain, will cover mares and jennies (the asses[)] at Mount-Vernon the ensuing spring.—The first for ten, the latter for fifteen pounds the season. Royal Gift is four years old, is between 14 1–2 and 15 hands high, and will grow, it is said, till he is 20

or 25 years of age. He is very bony and stout made, of a dark colour, with light belly and legs. The advantages, which are many, to be derived from the propagation of asses from this animal, (the first of the kind that ever was in North-America) and the usefulness of mules, bred from a Jack of his size, either for the road or team, are well known to those who are acquainted with this mongrel race. For the information of those who are not, it may be enough to add, that their great strength, longevity, hardiness and cheap support, give them a preference of horses that is scarcely to be imagined. As the Jack is young, and the general has many mares of his own to put to him, a limited number only will be received from others, and these entered in the order they are offered. Letters directed to the subscriber, by the post or otherwise, under cover to the general, will be entered on the day they are received, till the number is compleated, of which the writers shall be informed, to prevent trouble or expence to them.

   JOHN FAIRFAX, Overseer.

